DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends on claim 5 and recites a “generator means (24) for generating a test-fluid flow” and it appears this is the same element as the “compressor” of claim 5; however claim 8 sets forth that these are separate distinct elements, rendering the claim indefinite.

Claim Rejections - 35 USC § 102, 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rzadca et al. (US 2013/0257966) or, in the alternative, under 35 U.S.C. 103 as obvious over Farina (US 6,973,199).

With respect to claim 1, Rzadca shows a method of analyzing a spray generated by a spray device 
providing a spray head (706) of a spray device (700) 
causing a test fluid (pressurized air or gas for gas input device 708; para. [0050]) to pass through said spray head (700) towards said spray orifice (706), said test fluid being air (para. [0050]) at a temperature that is different from ambient temperature (inherent or obvious; see discussion below);
displaying (711), by strioscopy (702; (para. [0049]), the flow of test fluid leaving said spray orifice (2); and
analyzing (para. [0054]) said display of the test-fluid flow so as to determine whether or not the test-fluid spray coming from said spray head complies with predetermined specifications.
With regards to the limitation “for spraying pharmaceutical fluid,” the claim is reciting what the spray device is intended to be used for and does not require the spray device to actually spray pharmaceutical fluid, but only requires the capability to do so. Here, there is no apparent reason why the inkjet nozzle of Rzadca cannot also spray pharmaceutical fluid.
With regards to the air being at a temperature different from ambient temperature, it would be inherent since the air is pressurized and pressurizing air causes the temperature to rise.
With regards to the limitation “the display displays videos,” this is taken to define what a display does and is not found to further limit any of the recited steps of claim 1 which is drawn to process. The examiner submits a display does what is claimed, i.e. a display displays videos. Even displaying a still image, a display would be displaying a video, albeit a still image.
In the alternative, it would be obvious to have the temperature different from ambient temperature. The claim limitation that the temperature be different is one of two possibilities: 1) the same temperature and 2) different temperature. There being no teaching from Rzadca and there being only two possibilities, both possibilities would be anticipated, would be obvious, and obvious to try. In order for different temperatures to be non-obvious, Rzadca would have to indicate that only the same temperature is acceptable. For instance, Rzadca would have to show a temperature regulator making the air/gas match that of the ambient atmosphere. In this case, Rzadca does not. In addition, Rzadca implicitly suggests the temperatures should be different where Rzadca states that the refractive index of air should be different than the ambient atmosphere. This would suggest to one of ordinary skill that the air or gas should be a different gas, temperature, pressure, etc. than the ambient atmosphere. As such, one of ordinary skill in the art would select any of known ways in which to make the gas have a different refractive index including changing the air temperature.
With regards to the limitation “the display displays videos,” this is taken to define what a display does and is not found to further limit any of the recited steps of claim 1 which is drawn to process. The examiner submits a display does what is claimed, i.e. a display displays videos. Even displaying a still image, a display would be displaying a video of the still image.
In the alternative, it would have been obvious to perform an act of displaying a video of the gas stream in view of Farina. Farina shows spray data analysis wherein a sequence of image are displayed in order to exhibit a time evolution of the spray plume  (Abstract, see VCR video control buttons in Figs. 2-5).  Before the effective filing date of the claimed invention, it would have been obvious to display a time sequence of images in Rzadca in order to show the evolution of the gas stream.

2. A method according to claim 1, wherein said analyzing step includes determining the cone angle of the test-fluid spray (para.[0066]: “shape of gas stream”).

3. A method according to claim 1, wherein said analyzing step includes an image-processing step for processing said display of the test-fluid flow (para. [0060]).

4. A method according to claim 1, wherein said predetermined specifications include a predetermined spray cone angle, such that test-fluid sprays having a cone angle that is greater than or equal to said predetermined spray cone angle are classed as being compliant, and test-fluid sprays having a cone angle that is less than said predetermined spray cone angle are classed as being non-compliant (para. [0066],[0071]).

5. A device for analyzing a spray generated by a spray device for spraying pharmaceutical fluid, the device being characterized in that it comprises:
a spray head (706) of a spray device (700) 
a compressor (708) that compresses a test fluid to generate a flow of the test fluid  through said spray head (706) towards said spray orifice, said test fluid being air (pressurized air or gas for gas input device 708; para. [0050]) at a temperature that is different from ambient temperature (inherent);
a strioscopic setup (702) for displaying (711), by strioscopy, the flow of test fluid leaving said spray orifice; and
analyzer means (710) for analyzing said display of the test-fluid flow so as to determine whether or not the test-fluid spray coming from said spray head complies with predetermined specifications.
With respect to the display, please see the discussion above for claim 1.

7. A device according to claim 5, wherein said analyzer means (30) include image-processing means (para. [0060]) for processing said display of the test-fluid flow.

8. A device according to claim 5, wherein said strioscopic setup (702) comprises a camera (709), an objective lens (lens on camera), a light source (714), generator means (708) for generating a test-fluid flow, a display zone (711), at least one collimator lens (720, 724), and a filter (726).

9. A device according to claim 8, wherein said strioscopic setup (20) further comprises a concave and/or parabolic mirror (para. [0058]).

10. A device according to claim 5, wherein said filter (28) is a point, a wire, or a blade (para. [0058]).
Response to Arguments
	Applicant argues the “feature of displaying videos is not disclosed or suggested by Rzadca. The Examiner would agree that Rzadca does not explicitely state the word “video” is not used by Rzadca; however, this distinction is not found to place the claims in allowable condition. Claim 1 is drawn to a process and the recitation that “the display displays videos” is not found to impart an act to the claimed process. This limitation in question recites a function of the display. It does not require the act of displaying a video, nor does it require the act of displaying a video of test fluid leaving a orifice.
	Regarding claim 5, the claim is directed to the structure of “a device for analyzing a spray” and the recitation “the display comprises videos” is taken to be describing a display such as a computer monitor or television and its capability to display a video, for which, a computer monitor, tv, or other displays are capable of.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2877